Title: To George Washington from Charles Cornwallis, 27 October 1781
From: Cornwallis, Charles
To: Washington, George


                  
                     Sir
                     York 27th October 1781
                  
                  Many of our Officers having repeated their representations to me that they apprehend that they lose the benefit of the Capitulation in that head, by signing their paroles in the form proposed by your Commissary of prisoners, I am under the necessity to requesting that you will be pleased to reconsider that subject.
                  I think it will appear to your Excellency that if they are to be subject to be recalled without substantial & previously specified reasons, their situation will be no better than that of Officers on parole by indulgence, from Captors, to whom they had surrendered without making any terms. 
                  I take the liberty of inclosing to you the form of a parole, which we intended to offer, and which I thought would have satisfied you as being confirmable to the Capitulation, But I am by no means tenacious of this form, And shall be contented if you will be pleased to order to be specified in the paroles, the reasons (consistent with the Capitulation) that will subject Officers to recall, that their situation may be more precisely defined.  I have the honour to be Sir Your most obedient & most humble Servant
                  
                     Cornwallis
                  
               